DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  for consistency purposes “an imaginary bisecting plane” should be –the imaginary bisecting plane (P)--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 23- 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21 and 23 each recite that the circular contour defined by the reinforcement portion is located, in the outward radial direction, no further than half way up the radial extent on any of the insert receiving slots.  It is specifically noted that there is nothing in the specification as filed that sets forth this statement.  Specifically, the “no further than half way up”, could mean that the reinforcement portion could be located until half way up the radial extend on any of the insert receiving slots and the specification as filed does not describe this statement in such a way as to reasonably convey to one skilled in the art that the inventor at the filing time, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 23 each recite on lines 2 and 33 respectively that the circular contour defined by the reinforcement portion is located, in the outward radial direction, no further than half way up “the radial extent” on any of the insert receiving slots.  However, there is insufficient antecedent basis for “the radial extent” since no radial extend on any of the insert receiving slots has been previously introduced in the claims.   Further, it is unclear what are the metes and bounds of this “radial extent”.  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 16, 17, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Athad US 2014/0056659.
In regards to claims 1 and 23, Athad discloses as on annotated Figures 2 and 3 below, a metal slitter body comprising: a cylindrical body portion having a rotation axis (AR) extending through a center thereof and defining a direction of rotation (DR) thereabout; a plurality of cutting body portions extending outwardly from the cylindrical body portion; opposing first and second body side surfaces (in the same way as presented by Applicant’s Figure 3B); and a body peripheral surface extending therebetween; the slitter body having a unitary one-piece construction; a width direction is defined parallel with the rotation axis (AR) (in the same way as presented by Applicant’s Figure 3B); an outward radial direction is defined from the rotation axis (AR) towards the body peripheral surface (in the same way as presented by Applicant’s Figure 3A); an inward radial direction is defined opposite to the outward radial direction (in the same way as presented by Applicant’s Figure 3A); a tangential direction extends perpendicular to the inward and outward radial directions (in the same way as presented by Applicant’s Figure 3A); an imaginary bisecting plane (in the same way as presented by Applicant’s Figure 3B) is defined as extending perpendicular to the rotation axis (AR) and through the center of the plurality of cutting body portions; each of the plurality of cutting body portions comprising: a cutting body portion width (in the same way as presented by Applicant’s Figure 3B, see Figure 4 of Athad) is measurable along the width direction and from the first body side surface to the second body side surface (in the same way as presented by Applicant on Figure 3B); and an insert pocket (in the same way as presented by Applicant’s Figure 3A configured for resilient clamping; each insert pocket comprising: an insert receiving slot (in the same way as presented by Applicant’s Figure 3A); a first clamping jaw located on one side of the insert receiving slot (see annotated Figures 2 and 3 below); a second clamping jaw (see annotated Figures 2 and 3 below) being smaller (in the same way Applicant’s second jaw is smaller than the first clamping jaw) than the first clamping jaw and located on an opposite side of the insert receiving slot to the first clamping jaw (see annotated Figures 2 and 3 below); and a slot end (see annotated Figures 2 and 3 below) connecting the first and second clamping jaws; the slitter body further comprises a reinforcement portion (see annotated Figures 2 and 3 below) adjoining the cylindrical body; the slitter body, along the reinforcement portion, having a reinforcement portion width RW (see annotated Figure 4 below); the reinforcement portion width is greater than the cutting body portion width CBW (see annotated Figure 4 below); characterized in that: in a side view of the slitter body, the reinforcement portion defines a circular contour (see annotated Figure 3 below) and in each of the plurality of cutting body portions, the reinforcement portion extends in the outward radial direction (in the same way as presented by Applicant’s Figure 3A) past the inward-most point of the slot end (see annotated Figure 3 below and note that the reinforcement portion extends in the outward radial direction past the inward-most point of the slot end) and adjacent to the second clamping jaw (see annotated Figures 2 and 3 below).  Regarding claim 23, Athad discloses that the circular contour defined by the reinforcement portion is located, in the outward radial direction, no further than half way up the radial extent on any of the insert receiving slots (in the same way as Applicant’s reinforcement portion extends no further than half way up the radial extend on any of the insert receiving slots).

    PNG
    media_image1.png
    685
    1314
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    398
    394
    media_image2.png
    Greyscale

In regards to claim 2, Athad discloses that the slitter body according to claim 1, Athad also discloses that in each of the plurality of cutting body portions, the reinforcement portion extends in the outward radial direction past the inward-most point of the slot end, adjacent to the first clamping jaw (see annotated Figure 3 above, and note that since the reinforcement portion is circular in contour, then it extends in the outward radial direction past the inward-most point of the slot adjacent to both the first and second clamping jaw).
In regards to claim 4, Athad discloses that the slitter body according to claim 1, Athad also discloses that the insert receiving slot extends in the inward radial direction more than it extends in the tangential direction (see Figure 3 and note that due to the slot end, the insert receiving slot extend in the inward radial direction more than it extends in the tangential direction).
In regards to claim 16, Athad discloses that the slitter body according to claim 1, Athad also discloses a wall projection (i.e. where insert 14 abuts against when assembled to cutter body, as in Figures 1 and 3) protrudes (e.g. radially) into the insert receiving slot (annotated Figure 3 above) and defines an extended slot portion which constitutes a radially inward-most portion of the insert receiving slot (in the same was as presented on Applicant’s Figure 5).
In regards to claim 17, Athad discloses that the slitter body according to claim 16, Athad also discloses that the extended slot portion has a round shape (see Figures 2 and 3).
In regards to claim 21, Athad discloses that the slitter body according to claim 1, Athad also discloses that the contour defined by the reinforcement portion (see annotated Figure 3 above) is located, in the outward radial direction (in the same was as presented by Applicant), no further than half way up the radial extend of any of the insert receiving slots (see Figure 3 of Athad, and note that the contour extends no further than half way up the radial extend of any of the insert receiving slots, in the same way as presented by Applicant’s Figure 3A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-11, 22, 24, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athad US 2014/0056659 as applied to claims 1 and 21 above and in further view of Athad US 2019/0160559 (hereafter—Athad’559--).
In regards to claim 5, Athad discloses that the slitter body according to claim 1, Athad also discloses adjacent cutting body portions.
However, Athad fails to disclose that there is a flexibility groove located between each pair of adjacent cutting body portions.
Nevertheless, Athad’559 teaches that it is well known in the art of slitter bodies, to have
a flexibility groove (38) located between each pair of adjacent cutting body portions.  Note that the flexibility groove extends in an inward radial direction more than it extends in the tangential direction and also it is noted that no portion of the flexibility groove (38) is located between a rotation axis (AC) and a radially inward-most point of an insert receiving slot (36) closest to that flexibility groove (38).
	A person having ordinary skill in the art, would have recognized that by providing an additional flexibility groove between each pair of adjacent cutting body portions, with the characteristics above, increases the flexibility of the cutter body, therefore decreasing rigidity of the cutter body in order to prevent any fracture when inserting cutting inserts on the body.
	Accordingly, it would have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed, to modify Athad’s cutter body to include a flexibility groove as taught by Athad’559, increases the flexibility of the cutter body while decreasing rigidity of the cutter body in order to prevent any fracture when inserting cutting inserts on the body.
 In regards to claim 6, Athad as modified discloses that the slitter body according to claim 1, Athad as modified also discloses that each flexibility groove (38 of Athad’559) extends in the inward radial direction more than it extends in the tangential direction (see Figure 4 of Athad’559). 
In regards to claim 7, Athad as modified discloses that the slitter body according to claim 5, Athad as modified also discloses that each flexibility groove (38 of Athad’559 now on Athad) extends from a part of the cutting body portion located radially outward of the reinforcement portion (of Athad) in the inward radial direction to a part of the reinforcement portion (of Athad).
In regards to claims 8-11, Athad discloses that the slitter body according to claims 1, 8, 8 and 10 respectively, Athad also discloses that the cutting body portion has the width CBW.
However, Athad fails to specifically disclose that the values of the width CBW fulfill the following conditions: CBW<0.70mm (for claim 8), CBW≤0.60mm (for claim 9), CBW>0.30mm (for claim 10), and CBW≥0.40mm (for claim 11).
Nevertheless, Athad’559 teaches on paragraph [0049] and as seen in Figure 6, that it is well known in the art of slitting cutters, to have a cutting body portion width WB or (CBW as claimed), be at least 0.40mm and at most 1.20mm, i.e. 0.40 mm≤WB≤1.20 mm.  Thus, fulfilling the conditions of: WB (CBW)<0.70mm (for claim 8), WB (CBW)≤0.60mm (for claim 9), WB (CBW)>0.30mm (for claim 10), and WB (CBW)≥0.40mm (for claim 11).  A person having ordinary skill in the art would have recognized that the width of the cutter body portion will depend on the size of the slot being machined and to prevent the cutter body from contacting the slot.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed to modify Athad’s width CBW of the cutting body portion to fulfill the following conditions: CBW<0.70mm (for claim 8), CBW≤0.60mm (for claim 9), CBW>0.30mm (for claim 10), and CBW≥0.40mm (for claim 11), as taught by Athad’559’s, depending on the size of the slot being machined and to prevent the cutter body from contacting the slot and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art.  In re Aller, 105 USPQ 233.
In regards to claims 22 and 24, Athad as modified discloses that the slitter body according to claim 1, Athad as modified also discloses a flexibility groove (38 of Athad’559 as discussed above) is located between each pair of adjacent cutting body portions (of Athad), no portion of the flexibility groove (38 of Athad’559 now on Athad) being located between the rotation axis (of Athad) and a radially inward-most point of the insert receiving slot closest to that flexibility groove (as in Figure 4 of Athad’559).
In regards to claim 25, Athad as modified discloses that the slitter body according to claim 21, Athad as modified also discloses that the imaginary bisector plane (P as discussed in claims 1) extends perpendicular to the rotation axis (see annotated Figure 4 above) and through the centers of the plurality of cutting body portions; the reinforcement portion is entirely on one side of the imaginary bisector plane (P) (see Figure 4 above where, for example a left reinforcement portion is entirely on one side of the imaginary bisector plane); a flexibility groove (38 as discussed in the modification as in claim 5 above) is located between each pair of adjacent cutting body portions (of Athad); and between each pair of adjacent flexibility grooves, the reinforcement portion extends in the outward radial direction past the inward-most point of the slot end (of Athad), to both the first clamping jaw and the second clamping jaw belonging to each of the cutting body portions (of Athad) (see Figures 2-3 and 4 of Athad above, now with the modification of the flexibility groove 38 of Athad’559).
In regards to claim 26, Athad as modified discloses that the slitter body according to claim 22, Athad also discloses that the cutting body portion has the width CBW and that the reinforcement portion has the width RW (see also Figure 4 of Athad above).
However, Athad fails to specifically disclose that the values of the width CBW fulfill the following condition: 0.7mm>CBW>0.3mm.
Nevertheless, Athad’559 teaches on paragraph [0049] and as seen in Figure 6, that it is well known in the art of slitting cutters, to have a cutting body portion width WB or (CBW as claimed), be at least 0.40mm and at most 1.20mm, i.e. 0.40 mm≤WB≤1.20 mm.  Thus, fulfilling condition: 0.7mm>CBW>0.3mm.  A person having ordinary skill in the art would have recognized that the width of the cutter body portion will depend on the size of the slot being machined and to prevent the cutter body from contacting the slot.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed to modify Athad’s width CBW of the cutting body portion to fulfill the following condition: 0.7mm>CBW>0.3mm, as taught by Athad’559’s, depending on the size of the slot being machined and to prevent the cutter body from contacting the slot and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art.  In re Aller, 105 USPQ 233.
However, Athad fails to specifically disclose that the values of the width RW fulfill the following condition: 1.5mm ≥ RW ≥ 0.8mm. 
Since Athad does, however, disclose that the reinforcement portion has width RW (see also Figure 4 of Athad above); the value of the width RW of the reinforcement portion constitutes a defined value of the cutting tool. Therefore, the value of the width RW of the reinforcement portion is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the value of the width RW of the reinforcement portion will depend on the desired reinforcement portion strength. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined width RW of the reinforcement portion, were disclosed in the prior art by Athad, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Athad’s width RW of the reinforcement portion’s value to be within a desired range such as in to fulfill the following condition: 1.5mm ≥ RW ≥ 0.8mm. In re Aller, 105 USPQ 233.  
Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athad US 2014/0056659 as applied to claim 1 above.
In regards to claims 12-15, Athad discloses that the slitter body according to claims 1, 12, 12 and 14 respectively, Athad also discloses that the reinforcement portion has the width RW (see also Figure 4 of Athad above).
However, Athad fails to specifically disclose that the values of the width RW fulfill the following conditions: RW≤1.5mm (for claim 12), RW ≤1.1mm (for claim 13), RW ≥0.8mm (for claim 14), and RW ≥0.9mm (for claim 15).
Since Athad does, however, disclose that the reinforcement portion has width RW (see also Figure 4 of Athad above); the value of the width RW of the reinforcement portion constitutes a defined value of the cutting tool. Therefore, the value of the width RW of the reinforcement portion is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the value of the width RW of the reinforcement portion will depend on the desired reinforcement portion strength. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined width RW of the reinforcement portion, were disclosed in the prior art by Athad, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Athad’s width RW of the reinforcement portion’s value to be within a desired range such as in to fulfill the following conditions: RW≤1.5mm (for claim 12), RW ≤1.1mm (for claim 13), RW ≥0.8mm (for claim 14), and RW ≥0.9mm (for claim 15). In re Aller, 105 USPQ 233.  
In regards to claim 18, Athad discloses that the slitter body according to claim 16, Athad also discloses a cutting insert (14) mounted in each of the insert pockets (see Figure 3); wherein each cutting insert comprises a cutting edge having a cutting edge width CW extending further in the width direction further than the cutting body portion width CBW.  
If the applicant considers that the current interpretation of Athad, fails to explicitly disclose that “the cutting edge width CW extending further in the width direction further than the cutting body portion width CBW”, the Examiner takes Official Notice: the fact that it is well known in the art of slitting cutters to have the cutting insert’s cutting edge width to be wider or extend further that the cutting body portion in order to prevent any undesirable interference between the cutting body portion and the workpiece, and damage of the workpiece is prevented.
Therefore, the examiner takes Official Notice that it would have been obvious to one of ordinary skill at the time the Applicant’s invention was filed, to modify Athad’s cutting insert’s cutting edge width CW to be wider than the cutting body portion width CBW such that it extends extending further in the width direction further than the cutting body portion width CBW, to prevent any undesirable interference between the cutting body portion and the workpiece, and damage of the workpiece is prevented.
In regards to claim 19, Athad discloses that the slitter body according to claim 18, Athad also discloses that each cutting insert comprises only a single cutting edge.
In regards to claim 20, Athad discloses that the slitter body according to claim 18, Athad also discloses that in a side view (as in Figure 3 of Athad), each cutting insert has a basic straight elongated shape (in the same was as presented by Applicant).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on 07/08/2022 with respect to claims 1-2, 4-26 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection for claim(s) 1, 2, 4, 16, 17, 21 and 23 under 35 USC § 102 over Athad US 2014/0056659; for claim(s) 5-11, 22, 24, 25 and 26 under 35 U.S.C. 103 over of Athad US 2014/0056659 in further view of Athad US 2019/0160559 (hereafter—Athad’559--); and for claim(s) 12-15 is/are rejected under 35 U.S.C. 103 over Athad US 2014/0056659 have been incorporated as aforementioned.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722